Citation Nr: 1511569	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  04-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a thoracic spine disability. 

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to a disability rating in excess of  30 percent for right knee instability.

5.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.  

(The issues of entitlement to increased ratings for bilateral hearing loss and right lower extremity peripheral neuropathy are addressed by the Board in a separate decision). 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

In February 2009, the Veteran appeared and testified at a videoconference hearing addressing the issues of an increased rating for right knee disabilities, service connection for peripheral neuropathy of the lower extremities, and service connection for a disability of the spine, claimed as both cervical and thoracic spine.  In January 2014, the Veteran appeared and testified at a videoconference hearing before a different Veterans Law Judge addressing the issues of increased ratings for right knee disability, bilateral hearing loss, and right lower extremity peripheral neuropathy, as well as the service connection claims for left lower extremity peripheral neuropathy, and cervical and thoracic spine disorders.  

The Board has identified the overlapping issues that were heard by two Veterans Law Judges and they are listed on the cover page of this decision.  The remaining issues were heard by only one Veterans Law Judge and are the subject of a separate decision.

The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Pursuant to Arneson, the Veteran was notified in a May 2014 letter that he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  The letter indicated that if the Veteran did not respond within 30 days from the date of this letter, the Board would assume that he did not desire another hearing.  To date, the Veteran has not responded.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The Board notes a claim of entitlement to service connection for a cervical spine disability was certified for appeal, but not a separate claim of entitlement to service connection for thoracic spine disability.  However, both the Veteran's statements, as well as the text of the various RO decisions adjudicating the claim of service connection for a cervical spine disorder, consistently refer to disability involving the T-12 vertebrae of the thoracic spine.  As will be discussed below, the evidence establishes the existence of a thoracic injury prior to service, and aggravation of that injury has been a theory of entitlement put forth in support of the Veteran's claim of current cervical spine disability.  Throughout the pendency of this appeal, the Veteran has alternatively referred to the thoracic spine and the cervical spine as being the location of the current disability at issue.  Therefore, the Board finds that the issue of entitlement to service connection for thoracic spine disability has always been part and parcel of the issue perfected for appeal.  Accordingly, the Board has identified claims of entitlement to service connection for both cervical spine disability and thoracic spine disability on the title page of this decision.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in conjunction with this case.  

The issues of entitlement to service connection for a cervical spine disability and for left lower extremity peripheral neuropathy, and increased ratings for both right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that the Veteran's thoracic spine disability existed prior to his entry into active military service; the evidence also shows that his thoracic spine disorder was aggravated beyond its natural progression due to service.


CONCLUSION OF LAW

The Veteran's pre-existing thoracic spine disability was permanently aggravated during his military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Thoracic Spine

The service treatment records note a preservice history of a crushed vertebra of the lower thoracic area.  The induction physical dated in July 1968 shows no disability of the thoracic spine.  At a July 1969 physical examination, the Veteran reported a history of crushed thoracic vertebrae that occurred in 1968.  He was given a back brace.  X-ray of the spine revealed mild scoliosis convexity to the right in the upper thoracic area with wedging T-12 that appeared to be old and healed.  Otherwise, the spine was normal.  Discharge physical examination was devoid of any findings of thoracic spine disability.  

Although the Veteran reported a thoracic spine injury in July 1969 (months following his induction), given the negative clinical findings following his induction physical examination in July 1968, the Board concludes that a thoracic condition was not "noted" at entry for the purposes of 38 U.S.C.A. §§ 1111 and 1153.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence of a preexisting disability.

The presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both lay and medical evidence of a thoracic spine disability prior to military service.  The Board, therefore, finds that there is clear and unmistakable evidence that a thoracic spine disability preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  Based on the evidence discussed below, the Board concludes that the evidence does not clearly and unmistakably show that the thoracic spine disability underwent no aggravation during his service.  Rather, there is probative evidence suggesting that permanent aggravation did occur during service.  

As explained in the Introduction, the Veteran originally sought service connection solely for a cervical spine disability.  The record reflects that he has been, admittedly, inconsistent as to what degree the appellant believes that he has additional disability of the thoracic spine as a consequence of service.  Nevertheless, the Board finds that there is persuasive medical evidence of record suggesting that in-service aggravation did occur.

In this regard, following a December 2009 VA examination the examiner diagnosed residuals of a T12 compression fracture that preexisted military service.  Noted was the Veteran's preservice motor vehicle accident in 1968.  Following interview and examination of the Veteran, including a review of the claims file, the examiner opined that the "pain from this [T12] fracture was more likely than not exacerbated beyond normal progression as a result of his military service specifically parachute jumps."  The examiner also diagnosed a thoracic strain.  

The December 2009 opinion is competent and credible evidence as to the etiology of the Veteran's thoracic spine disability.  Moreover, the opinion is supported by the medical and lay evidence of record.  Finally, there is no clinical opinion to the contrary.  The Board finds that while there is clear and unmistakable evidence that the Veteran's thoracic spine disability preexisted service, the disorder was aggravated beyond its natural progression during service.  Ultimately, the Board finds the preponderance of the evidence supports service connection for a thoracic disability on an aggravation basis.  Therefore, the Board concludes service connection for a thoracic spine disability is warranted.


ORDER

Entitlement to service connection for residuals of T12 compression fracture is granted.  



REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's increased rating claim for his right knee disabilities and his service connection claims for a cervical spine disability and left lower extremity peripheral neuropathy.

Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy of the left lower extremity due to residuals of a grenade blast in service with retained shrapnel in both legs.  

In December 2009, the Veteran was afforded a VA examination of the peripheral nerves, during which the examiner diagnosed chronic, neuropathic pain in both legs from the knees to the ankles and paresthesias in both feet.  The examiner referenced a May 2003 evaluation by a VA neurologist who found a correlation between the Veteran's symptoms and his shrapnel residuals.  Additionally, the examiner indicated that the appellant's metabolic disorder and history of drinking are contributing factors of the paresthesias, but noted that "the symptoms of pain and paresthesias are as likely as not related as a direct sequelae to his shrapnel injuries suffered in the war."  This is a nearly identical opinion as provided by a May 2003 VA examiner.

In a clarification opinion dated in June 2003, a different VA physician opined that the "chances are (50/50) that his neuropathy is metabolic and alcoholic."  

This claim was remanded in May 2009 in part so the Veteran could undergo an examination to clarify the nature and etiology of his complaints.  In a June 2010 VA examination report, the examiner opined that the Veteran did not have peripheral neuropathy of the left lower extremity.  However, no other discussion was offered regarding a possible etiology of the Veteran's documented neurological complaints in the left lower extremity, or of the likelihood of a relationship to his in-service injuries.

Given the lack of any consideration of another possible etiology to explain the Veteran's complaints, particularly in light of the earlier favorable nexus opinion of record, the Board finds that an additional VA examination is warranted to clarify whether his complaints could be related to his in-service shrapnel wounds.

Right Knee

The Veteran's most recent VA examination of the right knee was performed in May 2007.  During his January 2014 hearing, he reported a worsening in right knee symptoms.  Specifically, he stated that the severity of his symptoms have increased so much since his last exanimation that he may have to undergo a total knee replacement.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of service-connected right knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Further, any additional private treatment records or any outstanding, pertinent VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Cervical Spine

The Board finds that a new VA opinion is warranted regarding the Veteran's claimed cervical spine disability.  During the December 2009 VA examination of the spine, the examiner indicated that the Veteran did not have a current cervical spine disability.  The Board notes, however, that the claim has been pending since the early-2000s, and during this timeframe, the Veteran had been diagnosed as having chronic cervical strain (May 2007).  There is also x-ray evidence of a retained foreign bodies in the cervical spine area, which possibly are secondary to shell fragment wounds incurred during service.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Board finds that the December 2009 examination is inadequate as it did not take into account the various diagnoses and treatment for a cervical spine disability noted through the appeal.  On remand, the Board finds another examination is necessary to address the deficiencies noted herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records dated since December 2010.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Then, the Veteran's claims, Virtual VA, VBMS files should be forwarded to an appropriate examiner for an opinion regarding his claimed cervical spine disability.  The examiner should indicate that he/she reviewed the file, and should provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that any cervical spine disability diagnosed during the appeal period, including a chronic cervical strain, is etiologically related to his active service.  The examiner is to comment on the relationship, if any, between the foreign bodies seen on x-ray of the spine and any reported cervical spine symptoms.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a detailed rationale for all opinions expressed.  It is left to the examiner's discretion whether to reexamine the Veteran.

3.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an appropriate examiner to clarify the nature and etiology of his left lower extremity neurological complaints.  The claims folders, VBMS file, and Virtual VA file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

For any and all diagnoses found to be responsible for the Veteran's neurological complaints, the examiner must opine whether it is at least as likely as not (at least 50 percent likely) that such disorder was caused by a disease or injury in service, including but not limited to his in-service shrapnel wounds.  In addressing this question please consider the following:

(a) the Veteran's documented complaints of pain and parasthesias in the left lower extremity, 

(b) the May 2003 and December 2009 opinions that such symptoms are as likely as not a direct sequala of his in-service shrapnel wounds, as well as the June 2003 opinion that "changes are 50/50 that his neuropathy is metabolic and alchohilic."

(c) the June 2010 opinion stating that the Veteran did not have peripheral neuropathy in the left lower extremity.

A complete rationale should be provided for all conclusions which are expressed in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

4.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an appropriate examiner to ascertain the severity and manifestations of his service-connected right knee disabilities (arthritis and instability).  The claims file, VBMS file, and Virtual VA file and any pertinent evidence must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes.  

The supporting rationale for all opinions expressed must be provided.

5.  Thereafter readjudicate the appeal.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)



_____________________				______________________
   DEREK R. BROWN				     DAVID L. WIGHT
   Veterans Law Judge, 		    Veterans Law Judge,
Board of Veterans' Appeals		Board of Veterans' Appeals



_______________________                                    
        MICHAEL LANE
      Veterans Law Judge, 
                                     Board of Veterans' Appeals



Department of Veterans Affairs


